DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            A.C., The Mother,
                               Appellant,

                                      v.

 STATE OF FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES
            and GUARDIAN AD LITEM PROGRAM,
                       Appellees.

                                No. 4D17-1548

                               [October 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose A. Izquierdo, Judge; L.T. Case No. 2015-2337-CJ-
DP.

   Aubrey Webb, Coral Gables, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee State of Florida
Department of Children and Families.

  Morgan L. Weinstein of Weinstein Law, P.A., Hollywood, and Thomasina
Moore, Sanford, for appellee Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.